456 F.2d 1293
George G. GIORDANO, Petitioner-Appellant,v.J. D. HENDERSON, Warden, Respondent-Appellee.
No. 71-3481.
United States Court of Appeals,Fifth Circuit.
March 15, 1972.

George G. Giordano, pro se.
John W. Stokes, Jr., U. S. Atty., Anthony M. Arnold, Asst. U. S. Atty., Atlanta, Ga., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and GOLDBERG and MORGAN, Circuit Judges.
PER CURIAM:


1
The district court denied the petition of this federal prisoner seeking his immediate release.  We affirm.1


2
The appellant is serving a ten-year sentence for bank robbery imposed on August 6, 1959, in the Eastern District of New York.  After serving five years and eight months, he was released on parole, but was retaken for parole violation on May 19, 1969.  Appellant contends that he is entitled to his immediate release because he has served time in excess of his ten-year sentence less good conduct time.


3
It is settled in this circuit that credit for good time accumulated prior to parole may be revoked after a parole violation.  Blanchard v. United States, 5 Cir. 1970, 433 F.2d 13; Smith v. Attorney General, 5 Cir. 1969, 420 F.2d 488; Smith v. Blackwell, 5 Cir. 1966, 367 F.2d 539.  The judgment below is


4
Affirmed.



1
 It is appropriate to dispose of this pro se case summarily, pursuant to this Court's local Rule 9(c) (2), appellant having failed to file a brief within the time fixed by Rule 31, Federal Rules of Appellate Procedure.  Kimbrough v. Beto, Director, 5 Cir. 1969, 412 F.2d 981